Case 7:21-cv-05201-VB Document 16 Filed 06/15/21 Page 1 of 2 2

oN puapermens SLES

Le SBC SBINY |
DOCUMENT |
i

ry

|
UNITED STATES DISTRICT COURT if ~ a “PRONECS ALLY pyiota
SOUTHERN DISTRICT OF NEW YORK He

    

 

BANK OF AMERICA, N.A.,
Plaintiff,

Vv.
ORDER
THIRD AVENUE IMAGING, LLC; UNIQUE :
THIRD AVE, LLC; UNIQUE IMAGING : 21 CV 5201 (VB)
SERVICES, LLC; DISTINGUISHED :
DIAGNOSTIC IMAGING, P.C.; and JOEL
REISMAN,
Defendants. :
X

 

Plaintiff brings this action invoking subject matter jurisdiction by reason of diversity of
citizenship under 28 U.S.C. § 1332.

To invoke diversity jurisdiction under 28 U.S.C. § 1332, there must be complete diversity
of citizenship. Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996). Thus, 28 U.S.C. § 1332
“applies only to cases in which the citizenship of each plaintiff is diverse from the citizenship of
each defendant.” Id.; see also Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005). Specifically,
28 U.S.C. § 1332(a)(1) applies when the dispute is between “citizens of different States.

A limited liability company (“LLC”) has the citizenship of each of its individual or entity
members. Handelsman v. Bedford Vill. Assocs. Ltd. P’ship, 213 F.3d 48, 51-52 (2d Cir. 2000).
A professional corporation (“P.C.”) is a citizen of the state of incorporation and of the state
where it has its principal place of business. Saxe, Bacon & Bolan, P.C. v. Martindale-Hubbell,
Inc., 710 F.2d 87, 89 (2d Cir. 1983).

Here, the complaint alleges defendant Third Avenue Imaging, LLC (“TAT”), is a LLC
with “a place of business” in Monroe, New York; defendant Unique Third Ave, LLC (“UTA”),
is a LLC with “a place of business” in Monroe, New York; defendant Unique Imaging Services,

LLC (“UIS”) is a LLC with “a place of business” in Monroe, New York; and defendant

1

 

 
Case 7:21-cv-05201-VB Document 16 Filed 06/15/21 Page 2 of 2

Distinguished Diagnostic Imaging, P.C. (“DDI”) maintains “a place of business” in Chappaqua,
New York. However, the complaint identifies neither each individual or entity member of each
LLC defendant, nor each individual or entity member's citizenship. The complaint also fails to
identify defendant DDI’s state of incorporation and its principal place of business.

Accordingly, by June 24, 2021, plaintiffs counsel shall submit a letter explaining in
detail the citizenship of defendants TAI, UTA, UIS, and DDI, including, if applicable, that of its
constituent members, so that the Court can determine whether it has subject matter jurisdiction.
Dated: June 15, 2021

White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 

 

 
